2/23/2015                                                                     TDCJ Offender Details

                                                                                                      TDC3 Home          New Offender Search
        TEXAS DEPARTMENT OF CRIMINAL JUSTICE


                                                                                                                        ^w&o\
   Offender Information Details
     Return to Search list

                                                                                                                    RECEIVE
                                                                                                              COURT OF CRIfl/H
   SID Number:                                                            06780283
                                                                                                                     FEB 2*3 2015
   TDCJ Number:                                                           01119390

   Name:                                                                  ANDERSON.DONALD                                    rarclerk

   Race:                                                                  B

   Gender:                                                                M

   DOB:                                                                   1972-05-18

   Maximum Sentence Date:                                                 2017-01-30

   Current Facility:                                                      B MOORE

   Projected Release Date:                                                2017-01-30

   Parole Eligibility Date:                                               2013-01-13

   Offender Visitation Eligible:                                          YES

   Information provided is updated once daily during weekdays and multiple times
   per day
   on visitation days. Because this information is subject to change, family
   members and
   friends are encouraged to call the unit prior to traveling for a visit.


   SPECIAL INFORMATION FOR SCHEDULED RELEASE:

   Scheduled Release Date:                                             Offender is not scheduled for release at
                                                                       this time.

   Scheduled Release Type:                                             Will be determined when release date is
                                                                       scheduled.

   Scheduled Release                                                   Will be determined when release date is
   Location:                                                           scheduled.




       Parole Review Information

   Offense History:
                               Offense                                     County Case No.
http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=06780283                                                            1/2
2/23/2015                                                                     TDCJ Offender Details

    Offense Date                                Sentence'Date                                         Sentence (YY-MM -DD)

       2001-10-28         AGG ROBBERY                 2002-08-09          EL PASO 20010D06336                12-00-00

       2001-10-26         AGG ROBBERY                 2002-08-09          EL PASO 20010D06335                12-00-00

       2001-10-22         AGG ROBBERY                 2002-08-09          EL PASO 20010D06334                12-00-00

       2012-12-04         BURG OF BLDG                2013-03-04             BELL         70,905             2-00-00




     Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true currentlocation, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin&tdcj.texas.aov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminalprosecution.


                                                New Offender Search                   TDCJ Home Page




http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=06780283                                          2/2